[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO STRIKE
This revised complaint contains nine counts, the first five centered on Plaintiff's alleged unlawful termination on March 1, 1999 and related breach of contract and unfair employer actions.
Counts six and seven allege slanders that took place on or about September 28, 1999. Count eight alleges certain acts of interference with contractual relations taking place in September, 1999 and seemingly realted to competitive business practices. Count nine sounds in CUTPA based on the allegations in count eight.
Defendant moves to strike counts six through nine on the ground that these counts state courses of action distinct and separate from those alleged in counts one through five.
As sympathetic as this court may be to the argument that combining all these counts in one action would promote judicial economy, there appears to be no authority in a sufficiently similar set of facts which would take these sets of counts out of the misjoinder provisions of Practice Book § 10-21. The only connection between the first five counts and the last four is that the same parties are involved.
Motion to strike counts five through nine granted.
____________________ Wagner, J. TJR